The defendant drew two checks on the Bank of Spruce Pine payable to the order of the Climax Manufacturing Company. Both checks were post-dated — that is, the date on each check was later than the real date of its issue. The question is whether the defendant is guilty of giving a worthless check in violation of section 4283(a) of the Consolidated Statutes.
The trial court instructed the jury to convict the defendant if they believed the evidence and found beyond a reasonable doubt that he had given the checks, and that it made no difference whether the checks were or were not post-dated.
They were given for a past account and if post-dated did not import criminal liability. S. v. Crawford, 198 N.C. 522. For error in the instruction the defendant is entitled to a new trial.
New trial. *Page 163